DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               R.J. REYNOLDS TOBACCO COMPANY,
                           Appellant,

                                    v.

      DIANE SNYDER, as Personal Representative of the Estate of
                       JAMES MCHUGH,
                            Appellee.

                              No. 4D20-1273

                              [July 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 08-
019467 (09).

   Scott Michael Edson of King & Spalding LLP, Washington, DC, and
William L. Durham II of King & Spalding LLP, Atlanta, Georgia, for
appellant.

   Kara Rockenbach Link and Daniel M. Schwarz of Link & Rockenbach,
P.A., West Palm Beach, and Kimberly L. Wald of Kelley Uustal, PLC, Fort
Lauderdale, and Eric Scott Rosen of Rosen Injury Law, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.